Citation Nr: 0721535	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from May 1985 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran was treated for 
bilateral knee and left shoulder complaints in service.  
Indeed, August 1985 Medical Evaluation Board proceedings 
revealed possible degeneration of the left acromio-clavicular 
joint.  There were also residuals of an old injury to the 
left knee.  

The veteran currently complains that both knees are weak and 
painful.  He also complains that the left shoulder is painful 
when working.  In light of the foregoing, a VA examination is 
necessary to determine if the veteran's current complaints 
are due to an identifiable disability attributable to his 
complaints in service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination to determine the nature and 
etiology of any current bilateral knee 
and left shoulder disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of his complete service medical 
records, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
current left shoulder and bilateral knee 
disability had its onset in service or is 
related to his complaints in service.  

The veteran's claims file must be made 
available to the examiner for review.  

2.  Then, after any additional 
development indicated by the state of the 
record, readjudicate the issues of 
entitlement to service connection for 
bilateral knee and left shoulder 
disability.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

